IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


TIFFANY MITTEREDER,                      : No. 23 WAL 2016
                                         :
                 Petitioner              : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
           v.                            :
                                         :
                                         :
SEVEN SPRINGS MOUNTAIN RESORT,           :
INC.; SEVEN SPRINGS FARM, INC.,          :
SEVEN SPRINGS MOUNTAIN RESORT,           :
INC., T/D/B/A SEVEN SPRINGS; SEVEN       :
SPRINGS MOUNTAIN RESORT, INC.,           :
T/D/B/A SEVEN SPRINGS MOUNTAIN           :
RESORT; SEVEN SPRINGS FARM, INC.,        :
T/D/B/A SEVEN SPRINGS; SEVEN             :
SPRINGS MOUNTAIN RESORT,                 :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of June, 2016, the Petition for Allowance of Appeal is

DENIED.